Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the 2005 Employee Stock Purchase Plan of Linear Technology Corporation of our reports dated August 25, 2008, with respect to the consolidated financial statements and schedule of Linear Technology Corporation included in its Annual Report (Form 10-K) for the year ended June 29, 2008, and the effectiveness of internal control over financial reporting of Linear Technology Corporation filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Jose,
